Citation Nr: 0211550	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected depressive 
neurosis.

4.  Entitlement to an evaluation in excess of 50 percent for 
depressive neurosis.  

5.  Entitlement to a compensable evaluation for sinusitis, 
postoperative bilateral Caldwell-Luc procedure.  

6.  Entitlement to an evaluation in excess of 10 percent for 
left knee subluxation.    

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issue of entitlement to service 
connection for PTSD.)


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1963 to November 
1970, and from November 1971 to February 1979.  His claim 
comes before the Board on appeal from a July 1998 rating 
decision, in which the Lincoln, Nebraska, Department of 
Veterans Affairs (VA) Regional Office (RO), in part, denied 
the veteran service connection for tinnitus, hearing loss and 
PTSD, service connection for a back disorders secondary to a 
service-connected left knee disorder, service connection for 
a hearing disorder secondary to a service-connected 
psychiatric disorder, an evaluation in excess of 50 percent 
for depressive neurosis, an evaluation in excess of 10 
percent for a left knee disorder, and a compensable 
evaluation for sinusitis.  In December 2000, the Board 
remanded this claim to the RO for additional development, and 
in November 2001, while in Remand status, the RO granted the 
veteran service connection for tinnitus and a back disorder.  

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD.  When the 
Board completes this development, it will notify the veteran 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099-
3,105 (Jan. 23 2002) (to be codified at 38 C.F.R. § 20.903).  
The Board will then wait for, and review, a response to the 
notice and, thereafter, prepare a separate decision 
addressing this issue.) 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims. 

2.  The veteran does not have right ear hearing loss by VA 
standards.

3.  The veteran's left ear hearing loss is not related to his 
period of active service.

4.  Sensorineural left ear hearing loss did not manifest 
within a year of the veteran's discharge from service. 

5.  The veteran's heart disorder is not related to his period 
of active service or his service-connected depressive 
neurosis.

6.  Cardiovascular-renal disease, including hypertension, did 
not manifest within a year of the veteran's discharge from 
service.

7.  Symptoms of the veteran's depressive neurosis, which 
primarily include depression, agitation, impulsivity, mood 
disturbances, a constricted or flat affect, and sleeping 
difficulties, have increased in intensity since the veteran 
filed his claim for an increased evaluation and are causing a 
significant level of emotional stress.    

8.  The veteran's sinusitis is manifested by drainage, but is 
non-incapacitating and does not recur three to six times 
yearly with headaches, pain and purulent discharge or 
crusting. 

9.  The veteran's left knee disability causes no more than 
slight recurrent subluxation or lateral instability.

10.  None of the veteran's disabilities is so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102). 

2.  A heart disorder was not incurred in or aggravated by 
active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2001), as amended by 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102). 

3.  The criteria for a 70 percent evaluation for depressive 
neurosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.126-4.130, Diagnostic Code 9434 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102).

4.  The criteria for a compensable evaluation for sinusitis, 
postoperative bilateral Caldwell-Luc procedure, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 
6513 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

5.  The criteria for an evaluation in excess of 10 percent 
for left knee subluxation have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, 4.71a, Diagnostic 
Code 5257 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for hearing loss and a heart 
disorder and whether he is entitled to an evaluation in 
excess of 50 percent for depressive neurosis, an evaluation 
in excess of 10 percent for a left knee disorder, and a 
compensable evaluation for sinusitis.  In a rating decision 
dated July 1998, the RO denied the veteran entitlement to 
these benefits and the veteran appealed this decision.  

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in letters dated 
November 2001 and February 2002, the Board notified the 
veteran of the change in the law and indicated that it was 
developing, and would reconsider, his claims pursuant to that 
change.  A review of the claims file reflects that, indeed, 
the RO undertook all development necessary to comply with the 
VCAA and then, in an April 2002 rating decision and 
supplemental statement of the case, readjudicated the 
veteran's claims based on all of the evidence of record.  In 
a written statement received in February 2002, the veteran 
indicated that he had no additional evidence, medical or 
otherwise, to submit in support of his claims.  Inasmuch as 
the veteran has not identified any outstanding evidence that 
needs to be obtained, any duty on the part of VA to explain 
to the veteran who is responsible for securing such evidence 
is moot.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute and 
regulation clearly require the Secretary to notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  In light of the foregoing, the Board's decision 
to proceed in adjudicating the veteran's claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I.  Service Connection

The veteran seeks service connection for hearing loss, PTSD 
and a heart disorder.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  For purposes of 
a hearing loss claim, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2001).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system, or 
cardiovascular-renal disease, including hypertension, became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

A.  Hearing Loss

Medical evidence of record confirms that the veteran 
currently has left ear, but not right ear, hearing loss.  
During a VA audiological evaluation conducted in July 2001, 
an examiner noted the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
30
20
LEFT
40
15
25
60
55

The examiner also noted right ear speech recognition of 100 
percent and left ear speech recognition of 86 percent.  Based 
on these findings, the examiner diagnosed right ear hearing 
within normal limits, mild low frequency left ear hearing 
loss, and moderate left ear hearing loss at 3,000 to 8,000 
hertz.  

The veteran contends that this hearing loss first manifested 
during his first period of active service, when his duties on 
a flight deck exposed him to high-pitched noise for three 
years.  He claims that he suffered additional noise exposure 
during his second period of active service, when he was 
participating in a training exercise and a cannon fired 
directly over his head, and while serving for 16 months in 
Vietnam.  

The veteran's service medical records reflect that, during 
his two periods of active service, the veteran had his 
hearing tested on multiple occasions, but no examiner noted 
hearing loss based on the results of this testing.  During an 
audiological evaluation conducted during the veteran's 
enlistment examination in July 1963, the following pure tone 
thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
-10
0
LEFT
0
5
0
-5
-10

During an audiological evaluation conducted in October 1966, 
the following pure tone thresholds, in decibels, were noted:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
15
5
0
5
15

During an examination conducted in October 1970, for the 
purpose of extending the veteran's enlistment period, the 
veteran did not undergo an audiological evaluation, but an 
examiner noted that the veteran had 15/15 whispered voice 
hearing bilaterally.  

During an audiological evaluation conducted in November 1971, 
the following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
15
10
0
20
35

During an audiological evaluation conducted in April 1976, 
the following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
25
LEFT
10
5
0
15
30

During an audiological evaluation conducted in January 1979, 
the following pure tone thresholds, in decibels, were noted:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
15
10
0
25
30

Following the veteran's discharge from service in 1979, the 
veteran had his hearing tested on only one occasion, in July 
2001, during a VA audio examination.  On that date, the 
examiner reviewed the veteran's service medical records and 
opined that the veteran's current left ear hearing loss was 
not related to his period of active service.  He explained 
that, even assuming the veteran was exposed to noise in 
service, his hearing on discharge was normal, thereby 
indicating the lack of a relationship between any current 
hearing loss and the in-service noise exposure.   

To merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is simply no evidence other than 
the veteran's assertions establishing that he has right ear 
hearing loss and that his left ear hearing loss is related to 
his period of active service.  Unfortunately, these 
assertions, alone, may not be considered a competent 
diagnosis of a current disability or competent evidence of a 
nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In light of the foregoing, the Board finds that the veteran 
does not have right ear hearing loss by VA standards and his 
left ear hearing loss is not related to his period of active 
service.  The Board also finds that service connection may 
not be presumed for sensorineural left ear hearing loss (an 
organic disease of the nervous system) because this disease 
did not manifest to a compensable degree within one year of 
the veteran's separation from service.  Based on these 
findings, the Board concludes that hearing loss was not 
incurred in service.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for hearing loss.  
Inasmuch as the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim and this claim must be denied. 

B.  Heart Disorder 

Post-service medical evidence of record confirms that the 
veteran currently has a heart disorder.  During a VA 
examination conducted in September 2001, and VA and private 
outpatient treatment rendered from 1999 to 2001, physicians 
diagnosed the veteran with angina, hypertension and coronary 
artery disease.

The veteran contends that he developed these heart problems 
secondary to his service-connected depressive neurosis, or 
alternatively, when he served on active duty.  The medical 
evidence of record does not support this contention.  The 
veteran's service medical records establish that from July 
1963 to November 1970, and from November 1971 to February 
1979, the veteran did not express cardiac complaints and no 
examiner diagnosed a heart disorder.  In fact, in January 
1979, during his last examination while serving on active 
duty, an examiner noted the veteran's heart as normal.  

Following the veteran's discharge from service in 1979, the 
veteran did not seek treatment for cardiac complaints for 
many years.  Thereafter, his heart problems necessitated 
cardiac catheterization, a coronary angiography and stent 
placements.  During a VA heart examination conducted in 
September 2001, an examiner indicated that the veteran had 
undergone an extensive cardiac workup and that it was his 
opinion that the veteran's current heart disorder was not 
related to his service-connected depressive neurosis.   

Again, other than the veteran's assertions, there is no 
evidence of record establishing that the veteran's heart 
disorder is related to his period of active service or his 
service-connected depressive neurosis.  As previously 
indicated, under Espiritu, 2 Vet. App. at 494-95, these 
assertions, alone, may not be considered competent evidence 
of a nexus. 

In light of the foregoing, the Board finds that the veteran's 
current heart disorder is not related to his period of active 
service or his service-connected depressive neurosis.  The 
Board also finds that service connection may not be presumed 
for cardiovascular-renal disease, including hypertension, 
because this disease did not manifest to a compensable degree 
within one year of the veteran's separation from service.  
Based on these findings, the Board concludes that a heart 
disorder was not incurred in or aggravated by active service 
and is not proximately due to a service-connected disability. 

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a heart 
disorder.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim and this claim must be 
denied. 

II.  Increased Evaluation

The veteran seeks higher evaluations for his psychiatric 
disability, sinusitis and left knee disability on the basis 
that the evaluations currently assigned these disabilities do 
not accurately reflect the severity of his psychiatric, sinus 
and left knee symptoms.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2001).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Depressive Neurosis

The RO initially granted the veteran service connection for 
depressive neurosis by rating decision dated May 1979.  The 
RO assigned this disability an evaluation of 30 percent, 
effective from March 1979.  By rating decision dated December 
1980, the RO increased the evaluation assigned this 
disability to 50 percent, effective from October 1980.  In a 
written statement received in December 1997, the veteran 
filed a claim for an increased evaluation for this 
disability. 

Since the veteran filed this claim, the 50 percent evaluation 
has remained in effect and the RO has evaluated the veteran's 
depressive neurosis pursuant to Diagnostic Code (DC) 9434, 
which is governed by the general rating formula for mental 
disorders set forth in 38 C.F.R. § 4.130.  Under 38 C.F.R. § 
4.130, DC 9434, a 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9434 (2001).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9434 (2001).

In this case, based on the above criteria, the Board finds 
that the veteran's psychiatric disability picture more nearly 
approximates the criteria for a 70 percent evaluation under 
DC 9434 (2001).  As explained in greater detail below, this 
disability, which is primarily manifested by depression, 
agitation, impulsivity, mood disturbances, a constricted or 
flat affect, and sleeping difficulties, has increased in 
intensity since the veteran filed his claim for an increased 
evaluation and is causing a significant level of emotional 
stress.   

As previously indicated, the veteran had active service from 
July 1963 to November 1970, and from November 1971 to 
February 1979.  He was discharged from his second period of 
active service for depressive neurosis, which a Physical 
Evaluation Board found was causing considerable industrial 
impairment.  

Since the date of his discharge in 1979, he has been 
hospitalized, undergone multiple VA examinations, and 
received VA and private outpatient treatment for psychiatric 
complaints.  However, during treatment visits and 
evaluations, he consistently reported that he was employed or 
temporarily not working due to a physical injury. 

In July 1980, the veteran was hospitalized for endogenous 
depression, and during that hospitalization, he expressed 
suicidal thoughts.  During a VA psychiatric examination in 
November 1980, the veteran reported that, although he worked, 
he had no friends or hobbies.  The examiner noted that the 
veteran had moderate to severe depression.  During a VA 
psychiatric examination in January 1984, the veteran again 
reported that he was working, albeit with difficulty, 30 
hours weekly.  The examiner noted that the veteran was 
severely handicapped in both his work and social life as a 
result of his current psychological disorder.  The examiner 
recommended inpatient treatment, but the veteran refused.  

It does not appear that the veteran sought inpatient or 
outpatient treatment for psychiatric complaints from 1984 to 
1996.  In December 1997, he was evaluated at the Vet Center.  
According to a readjustment counseling specialist, testing 
revealed that the veteran frequently became distressed when 
something reminded him of the military, experienced 
nightmares, increased arousal, and explosive episodes, 
occasionally awakened from sleep in a cold sweat, had 
difficulty getting emotionally close to others, expressing 
his feelings and concentrating on tasks, rarely enjoyed the 
company of others, and felt uncomfortable in crowds.

In December 1997, the RO received the veteran's claim for an 
increased evaluation for depressive neurosis, and in 
conjunction with that claim, afforded the veteran a VA mental 
disorders examination.  During this examination, which was 
conducted in April 1998, the veteran reported that he was 
married to a supportive wife and had children and was working 
full time.  He also reported that his condition had not 
improved since 1984, and was causing him to sleep poorly, 
harbor intense anger, and experience irritability, 
preoccupation, suicidal ideation, anger outbursts, paranoia, 
racing thoughts, low energy and a poor appetite.  The 
examiner noted that the veteran was alert and oriented times 
three and had goal directed speech and an angry and irritable 
mood.  He indicated that the veteran harbored some passing 
suicidal ideation, but at that time, had no such thoughts of 
feelings of wanting to hurt others.  The veteran denied 
hallucinations and delusional thinking.  The examiner noted 
that the veteran was guarded, hypervigilant and paranoid, and 
had a grossly intact memory and preoccupied concentration.  
He diagnosed major depression with psychotic features, 
recurrent, and assigned the veteran a Global Assessment of 
Functioning (GAF) score of 45.      

During a neurology examination conducted in September 1998, 
the veteran was alert, oriented to time, place and person, 
fluent, articulate, and able to interpret proverbs and 
similarities abstractly, recall items from memory, add and 
subtract and do serial sevens.  

The veteran underwent another VA mental disorders examination 
in May 1999.  On that date, the veteran reported that his 
psychiatric disorder had worsened since the last examination.  
He reported that the symptoms of his disorder, specifically, 
the rage, had become so severe, his wife could not tolerate 
it and left him.  He reported that he had poor and restless 
sleep, a poor appetite and weight loss, had alienated his 
entire family with his irritability and anger, was 
preoccupied with feelings of guilt, and experienced frequent 
crying spells.  The examiner noted that the veteran was 
neatly dressed, well groomed, and alert and oriented times 
three, had limited speech, appeared tense and irritable, was 
depressed in mood, had no acute suicidal thoughts or thoughts 
of wanting to hurt others, hallucinations or delusional 
thinking, was hypervigilant and paranoid, and had grossly 
intact short- and long-term memories.  The examiner noted 
that, although the veteran's concentration was poor, it had 
not yet affected his work.  He diagnosed major depression 
with psychotic features, recurrent with exacerbation, and 
assigned a GAF score of 45. 

During outpatient treatment at a VA Mental Health Clinic from 
2000 to 2002, examiners initially noted that the veteran's 
psychiatric disorder was improving.  Later, however, they 
noted that it was causing the following symptoms: moderate to 
severe depression, uncontrollable anger, sleeping 
difficulties, poor appetite, loss of weight, nightmares, 
nightsweats, intrusive thoughts, a flat affect, tearfulness, 
despair, suicidal ideation, and agitation.  During outpatient 
visits, the veteran reported that he was working and living 
with his wife of approximately 10 years and his children.  
The examiners assigned GAF scores ranging from 40 to 62, but 
some of these scores were attributed to PTSD, rather than the 
veteran's service-connected depressive neurosis. 

In September 2001, the veteran underwent a VA PTSD 
examination, during which he reported that he had a decreased 
interest in significant activities, feelings of detachment 
from others, a problem with a range of affect, a sense of a 
foreshortened future, difficulty falling and staying asleep, 
irritability, anger outbursts, difficulty concentrating, 
hypervigilance and an exaggerated startle response.  An 
examiner noted that the veteran did not demonstrate any 
psychosis and had poor insight, especially with regard to how 
his alcohol usage was affecting his overall functioning. He 
suggested that the veteran was malingering and that the 
veteran's alcohol usage was clouding a clear picture of his 
diagnosis.  He diagnosed PTSD, major depression with 
psychotic features, a history of malingering and alcohol 
abuse and dependence.  He assigned these disorders a GAF 
score of 40.   

In March 2002, the veteran was afforded another VA mental 
disorders examination.  This examination was scheduled so 
that an examiner could offer his opinion as to whether the 
veteran's service-connected depressive neurosis had increased 
in severity.  The examiner noted that the veteran had an 
intense and dysphoric mood and a mildly constricted affect.  
He also noted that the veteran's depression was increasing in 
intensity despite his ongoing treatment and use of 
antidepressant medications.  He indicated that, even though 
the veteran's depressive symptomatology had increased and the 
veteran was experiencing a significant level of emotional 
stress, the veteran was not exhibiting any psychotic features 
and was not unemployable.  Rather, the veteran was working.  
The examiner questioned whether the veteran would be able to 
maintain employment in the future.  He attributed a GAF score 
of 50, indicating serious symptomatology, to the veteran's 
service-connected depressive neurosis.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2001), a score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Considering the aforementioned definitions, it appears that 
the majority of the GAF scores assigned the veteran's 
depressive neurosis reflect serious impairment in the 
veteran's functioning.  Certainly, the objective medical 
findings of record confirm that the veteran is at least 
seriously impaired as a result of his service-connected 
depressive neurosis.  When the RO assigned this disability a 
50 percent evaluation it did so based on evidence showing 
serious impairment in functioning.  Since then, a VA examiner 
has offered his opinion that the veteran's depressive 
symptomatology has worsened.  Based on this opinion, the 
Board finds that the veteran's psychiatric disability picture 
more nearly approximates the criteria for a 70 percent 
evaluation under DC 9434.  The evidence confirms occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect, 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.    

An evaluation in excess of 70 percent is not warranted, 
however, because according to the medical findings of record, 
the veteran's depressive neurosis does not now cause 
deficiencies in work (the veteran is employed full time), 
school, judgment, and thinking.  In addition, while the 
veteran expressed suicidal ideation in the past, he never 
reported obsessional rituals that interfered with his routine 
activities, or exhibited intermittently illogical, obscure, 
or irrelevant speech, spatial disorientation, or neglect of 
personal appearance and hygiene.  Moreover, although he 
occasionally reported that he was estranged from some of his 
immediate family and had difficulty functioning socially, he 
also reported having a good relationship with other members 
of his family, including his wife and children, and engaging 
in social activities.  For instance, during the holidays, he 
reported spending time, and enjoying cooking and 
entertaining, with his spouse's family.  He also reported 
celebrating with his daughter and grandson at Christmas and 
planning a fun anniversary for his spouse.  In addition, he 
discussed trying new activities, telephoning people to talk 
and making vacation plans.  While a VA examiner has opined 
that the veteran's psychiatric disability could render the 
veteran unemployable in the future, at the present time, it 
does not interfere with the veteran's employability.  It also 
does not completely hinder the veteran from maintaining 
effective relationships.

Based on the foregoing, the Board concludes that the criteria 
for a 70 percent evaluation for depressive neurosis have been 
met.  The veteran's claim for that benefit must therefore be 
granted.  In reaching its decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001).  

B.  Sinusitis, Postoperative Bilateral Caldwell-Luc 
Procedure.

The RO initially granted the veteran service connection for 
sinusitis, postoperative bilateral Caldwell-Luc Procedure, by 
rating decision dated May 1979.  The RO assigned this 
disability a noncompensable evaluation, effective from March 
1979.  In a written statement received in December 1997, the 
veteran filed a claim for an increased evaluation for this 
disability. 

Since the veteran filed this claim, the noncompensable 
evaluation has remained in effect and the RO has evaluated 
the veteran's respiratory disability pursuant to DC 6513, 
which is governed by the general rating formula for sinusitis 
set forth in 38 C.F.R. § 4.97.  Under 38 C.F.R. § 4.97, DC 
6513, a noncompensable evaluation is assignable for chronic 
maxillary sinusitis detected by x-ray only.  A 10 percent 
evaluation is assignable for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  38 C.F.R. § 4.97, DC 6513 (2001).

In this case, based on the above criteria, the Board finds 
that the veteran's respiratory disability picture more nearly 
approximates the criteria for the noncompensable evaluation 
that is currently assigned under DC 6513 (2001).  As 
explained in greater detail below, this disability is 
manifested by constant drainage, but is non-incapacitating 
and does not recur three to six times yearly with headaches, 
pain and purulent discharge or crusting. 

During the veteran's first period of active service, he 
complained of, and was hospitalized for, respiratory 
complaints.  During his second period of active service, he 
was diagnosed with maxillary sinusitis.  This condition 
necessitated surgery in May 1978, during which a bilateral 
Caldwell Luc procedure was performed.  During a Medical Board 
examination in January 1979, an examiner noted the veteran's 
sinuses to be normal.

Since the veteran's discharge from service, he has not sought 
treatment for respiratory complaints, or more specifically, 
his sinusitis.  He has, however, undergone three VA sinus 
examinations, in April 1998, May 1999 and March 2002.  X-rays 
conducted during the first two examinations showed mild 
pansinusitis involving the maxillary sinuses (slightly 
improved by May 1999) and a bony defect in the medial wall of 
the right maxillary sinus, most likely postsurgical.  

During the April 1998 examination, the veteran reported that 
he had constant nasal congestion and drainage that was worse 
in the morning.  He indicated that these symptoms 
necessitated breathing through the mouth and the use of over-
the-counter medication, which helped only temporarily.  The 
examiner noted bright red nasal mucosa with clear drainage, 
patent turbinates, and tenderness to palpation over the 
maxillary and frontal sinuses.

During the May 1999 examination, the veteran reported that he 
had not benefited from the in-service surgery and still 
needed to use over-the-counter decongestants and nasal sprays 
for sinus congestion.  He indicated that his right sinus was 
constantly plugged, which necessitated breathing through the 
mouth.  The veteran stated that he was on antibiotics three 
to four times yearly, and occasionally, there were fevers 
associated with his infections.  He reported that he 
constantly drained clear or thick green mucous or fluid from 
his nasal passage and that, occasionally, his sinusitis 
caused a headache that improved with the release of the 
drainage.  During those episodes, bending over allegedly 
increased his pain.  An examiner noted most clear nasal 
passages with mild edema and clear drainage.

During the March 2002 examination, the veteran reported daily 
drainage and stuffiness and difficulty breathing through the 
nose.  He indicated that he was on antibiotics two to three 
times a year for 10 days and used various nasal sprays.  He 
also indicated that his sinusitis was never incapacitating.  
An examiner acknowledged the veteran report of constant 
drainage, but noted no nasal obstruction, sinus tenderness, 
or purulent discharge or crusting.  He diagnosed chronic 
sinusitis, occasional episodes of acute sinusitis, and 
postnasal drip. 

According to the above evidence, maxillary sinusitis has been 
shown on x-rays, thereby warranting a noncompensable 
evaluation under DC 6513.  This disability, whose sole 
symptom is drainage, does not warrant a compensable 
evaluation because, by the veteran's own admission, it is 
non-incapacitating.  Moreover, while the veteran asserts that 
it recurs two to four times yearly, there is no objective 
evidence to support this assertion (no treatment having been 
sought since discharge).  Moreover, the veteran has never 
indicated that each recurring episode is accompanied by 
headaches, pain and purulent discharge or crusting.  Rather, 
he has reported only occasional headaches and pain.  The 
Board thus finds that the veteran's respiratory disability 
picture more nearly approximates the criteria for the 
noncompensable evaluation that is currently assigned under DC 
6513.  Based on this finding, the Board concludes that the 
criteria for a compensable evaluation for sinusitis have not 
been met.  

The preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for sinusitis, 
postoperative bilateral Caldwell-Luc procedure.  This claim 
must therefore be denied.  In reaching its decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  In addition, the 
Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.

C.  Left Knee Disability 

The veteran claims that he is entitled to a higher evaluation 
for his left knee disability.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It 
is essential that the examination on which evaluations are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2001).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

In this case, the RO initially granted the veteran service 
connection for left knee subluxation by rating decision dated 
December 1980.  The RO assigned this disability an evaluation 
of 10 percent, effective from October 1980.  In a written 
statement received in December 1997, the veteran filed a 
claim for an increased evaluation for this disability.  

By rating decision dated July 1998, the RO recharacterized 
the veteran's left knee disability as left knee subluxation, 
x-ray evidence of degenerative changes, and continued the 10 
percent evaluation assigned this disability.  By rating 
decision dated April 2002, and pursuant to the first GC 
opinion noted above, the RO continued the 10 percent 
evaluation assigned the veteran's left knee subluxation and 
granted the veteran a separate 10 percent evaluation for x-
ray evidence of degenerative changes, left knee.  Based on 
the RO's action in this regard, the only issue remaining is 
whether the veteran is entitled to a higher evaluation for 
left knee subluxation.  In deciding this issue, the Board 
will not consider that symptomatology that has been found to 
be due to the veteran's left knee arthritis, that is, 
limitation of motion, pain, stiffness and weakness.  These 
symptoms are contemplated in the 10 percent evaluation 
assigned the veteran's left knee arthritis under 38 C.F.R. § 
4.71a, DC 5010.   

The RO has evaluated the veteran's left knee subluxation 
pursuant to DC 5257.  This DC, which governs other 
impairments of the knee, provides that a 10 percent 
evaluation is assignable for slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is assignable 
for moderate recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2001).  In this case, based on 
these criteria, the Board finds that the veteran's left knee 
subluxation more nearly approximates the criteria for the 10 
percent evaluation that is currently assigned under DC 5257.  
As explained in greater detail below, this disability causes 
no more than slight recurrent subluxation or lateral 
instability of the left knee. 

The veteran injured his left knee on multiple occasions 
during his two periods of active service.  During a Medical 
Board examination in January 1979, he reported dislocations 
of the left knee in 1972 and 1974, and an examiner noted 
normal lower extremities and a normal musculoskeletal system.  

Shortly after discharge, in November 1980, he underwent a VA 
orthopedic examination, during which an examiner noted, in 
part, lateral subluxation of the left knee.  This finding was 
not confirmed during subsequent VA orthopedic examinations 
conducted in November 1982 and January 1983, and during the 
November 1982 examination, an examiner noted no instability 
of the left knee.  

In February 1983, the veteran underwent a left knee 
arthroscopy, a reattachment of the meniscus, and a repair of 
the posterior medial capsule of the left knee.  Two months 
later, in April 1983, he was evaluated by the VA, but it was 
determined that, given the recent surgery, it was too 
difficult to examine the veteran's left knee for instability.  
During a VA examination conducted in January 1984, an 
examiner noted that the veteran's left knee was stable with 
various amounts of distress.  He did not note subluxation or 
instability. 

In December 1997, the RO received the veteran's claim for an 
increased evaluation for his left knee disability.  In 
conjunction with this claim, the RO afforded the veteran a VA 
joints examination in April 1998, during which the veteran 
reported an unstable left knee.  Despite this assertion, the 
examiner did not note subluxation or instability.  The 
veteran underwent additional VA joints examinations in 
October 2001 and March 2002, but again, although the veteran 
reported instability in the left knee, the examiners did not 
confirm this symptom or note subluxation of the left knee.  

According to the above evidence, it is questionable whether 
the veteran has any subluxation or lateral instability of the 
left knee.  Even assuming he does, there is no evidence 
indicating such recurrent subluxation or lateral instability 
of the left knee is more than slight.  Accordingly, the Board 
finds that the veteran's left knee subluxation more nearly 
approximates the criteria for the 10 percent evaluation that 
is currently assigned under DC 5257, and that a higher 
evaluation may not be assigned.  Based on this finding, the 
Board concludes that the criteria for an evaluation in excess 
of 10 percent for left knee subluxation have not been met.  

The preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 10 percent for left knee 
subluxation.  This claim must therefore be denied.  In 
reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.

D.  Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate any of the disabilities at issue 
in this appeal.  The evidence does not establish that any of 
these disabilities, alone, causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Rather, it shows that the veteran has worked 
consistently since his discharge from service.  The evidence 
also does not establish that any of these disabilities has 
necessitated frequent periods of hospitalization.  In light 
of the foregoing, the veteran's claims for increased 
evaluations do not present such exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand any of these matters to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Service connection for hearing loss is denied.

Service connection for a heart disorder, including as 
secondary to a service-connected psychiatric disorder, is 
denied.

A 70 percent evaluation for depressive neurosis is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  

A compensable evaluation for sinusitis, postoperative 
bilateral Caldwell-Luc procedure, is denied.  

An evaluation in excess of 10 percent for left knee 
subluxation, x-ray evidence of degenerative changes, is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

